Name: Commission Regulation (EEC) No 961/89 of 13 April 1989 amending Regulation (EEC) No 380/88 drawing up the list of measures which comply with the concept of intervention intended to stabilize the agricultural markets, within the meaning of Article 3(1) of Council Regulation (EEC) No 729/70
 Type: Regulation
 Subject Matter: economic policy;  EU finance;  agricultural activity; NA
 Date Published: nan

 14. 4. 89 Official Journal of the European Communities No L 102/33 COMMISSION REGULATION (EEC) No 961/89 of 13 April 1989 amending Regulation (EEC) No 380/88 drawing up the list of measures which comply with the concept of intervention intended to stabilize the agricultural markets, within the meaning of Article 3 (1 ) of Council Regulation (EEC) No 729/70 Whereas that list should be updated as a result of the changes which have occurred since it was drawn up ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the Guarantee Section of the European Guidance and Guarantee Fund (EAGGF) ('), as last amended by Regulation (EEC) No 787/89 (2), and in particular Article 1 thereof, Whereas the list of measures which comply with the concept of intervention intended to stabilize the agricultural markets referred to in Article 1 of Regulation (EEC) No 1883/78 appears in the Annex to Commission Regulation (EEC) No 380/88 (3), as amended by Regulation (EEC) No 2938/88 (4) ; Whereas the abovementioned list constitutes an inventory of intervention measures to be financed by the Guarantee Section of the EAGGF and is for information only ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 380/88 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 216, 5. 8 . 1978 , p. 1 . (2) OJ No L 85, 30. 3 . 1989, p. 1 . (3) OJ No L 38, 11 . 2. 1988 , p. 10 . (&lt;) OJ No L 264, 24 . 9 . 1988, p. 47. No L 102/34 Official Journal of the European Communities 14. 4. 89 ANNEX MEASURES REFERRED TO IN ARTICLE 1 OF REGULATION (EEC) NO 380/88 I. CEREALS AND RICE A. Cereals 1 . The co-responsibility levy provided for in Article 4 of Regulation (EEC) No 2727/75 (for the 1988/89 to 1991 /92 marketing years). 2. The additional co-responsibility levy provided for in Article 4b of Regulation (EEC) No 2727/75 (for the 1988/89 to 1991 /92 marketing years). 3 . The buying-in and consequent transactions carried out by an intervention agency pursuant to Article 7 (1 ), (2) and (3) of Regulation (EEC) No 2727/75. 4. The special intervention measures provided for in Article 8 ( 1 ) and (2) of Regulation (EEC) No 2727/75. 5. The carryover payments in respect of stocks remaining at the end of the marketing year provided for in Article 9 of Regulation (EEC) No 2727/75. 6. The production aid for durum wheat provided for in Article 10 of Regulation (EEC) No 2727/75. 7. The production refunds provided for in Article 11 and 11a of Regulation (EEC) No 2727/75 as well as the premiums for potato starch provided for in Article 11 (3) of that Regulation. 8 . The aid granted for cereals harvested in the Community and put to new industrial uses provided for in Article lib of Regulation (EEC) No 2727/75. 9 . The direct aid for small-scale producers provided for in Article 2 of Regulation (EEC) No 2227/88 . B. Rice 1 . The buying-in and consequent transactions carried out by an intervention agency pursuant to Article 5 (1 ), (2) and (3) of Regulation (EEC) No 1418/76. 2. The special intervention measures provided for in Article 6 of Regulation (EEC) No 1418/76. 3 . The carryover payments in respect of stocks remaining at the end of the marketing year provided for in Article 8 of Regulation (EEC) No 1418/76. 4. Production aid for certain varieties of rice provided for in Article 8a of Regulation (EEC) No 1418/76. 5. The production refunds provided for in Articles 9 and 9a of Regulation (EEC) No 1418/76. 6. The subsidies for deliveries of rice from the Member States to the French overseas department of Reunion provided for in Article 11a of Regulation (EEC) No 1418/76. II. SUGAR 1 . The storage costs provided for in Article 8 (2) of Regulation (EEC) No 1785/81 . 2. The buying-in and consequent transactions carried out by an intervention agency pursuant to Articles 9 ( 1 ), 11 and 34 of Regulation (EEC) No 1785/81 . 3. The premiums for sugar rendered unfit for human consumption provided for in Article 9 (2) of Regula ­ tion (EEC) No 1785/81 . 4. The production refunds provided for in Article 9 (3) of Regulation (EEC) No 1785/81 . 5 . The appropriate measures taken to permit the marketing of the sugars produced in the French overseas departments and those taken in respect of raw sugar manufactured from beet harvested in the Commu ­ nity, provided for in Article 9 (4) of Regulation (EEC) No 1785/81 . 6 . Community aid for the adaptation of the white sugar beet processing industry in the autonomous region of the Azores, pursuant to Article 9 (4a) of Regulation (EEC) No 1785/81 (for the 1987/88 to 1991 /92 marketing years). 7 . The adjustment aid to the Community's preferential raw cane sugar refining industry provided for in the first subparagraph of Article 9 (4b) of Regulation (EEC) No 1785/81 (for the 1987/88 to 1990/91 marke ­ ting years). 8 . The additional aid granted for the refining of raw cane sugar produced in the French overseas depart ­ ments and raw sugar obtained from beet harvested in the Community provided for in the third subpara ­ graph of Article 9 (4b) of Regulation (EEC) No 1785/81 (for the 1987/88 to 1990/91 marketing years). 9 . The special intervention measures to help guarantee supplies provided for in Article 10 of Regulation (EEC) No 1785/81 . 14. 4. 89 Official Journal of the European Communities No L 102/35 10. The import subsidies provided for in Article 18 (2) of Regulation (EEC) No 1785/81 . 11 . 25 % of the adjustment aid for the refining of preferential raw cane sugar granted each marketing year by the United Kingdom, in accordance with Article 46 (6) of Regulation (EEC) No 1785/81 (for the 1987/88 to 1990/91 marketing years). 12. The amount referred to in Article 6 of Regulation (EEC) No 1789/81 levied on sugar from the minimum stock marketed other than in accordance with the rules laid down . III . OILS AND FATS A. Olive oil 1 . The production aid provided for in Article 5 ( 1 ) of Regulation No 136/66/EEC. 2. The percentage of the production aid allocated to the financing of measures to improve the quality of olive production pursuant to Article 5 (4) of Regulation No 136/66/EEC. 3 . The consumption aid provided for in Article 11 (1) of Regulation No 136/66/EEC. 4. The publicity campaigns and other projects to promote the consumption of olive oil produced in the Community provided for in Article 11 (6) of Regulation No 136/66/EEC. 5. The buying-in and consequent transactions carried out by an intervention agency pursuant to Article 12 ( 1 ), (2) and (2a) of Regulation No 136/66/EEC. 6. The measures provided for in Article 13 of Regulation No 136/66/EEC (buffer stock). 7. The production refunds in respect of olive oil used in the manufacture of preserved fish and vegetables provided for in Article 20a of Regulation No 136/66/EEC. 8 . The storage contracts provided for in Article 20d (3) of Regulation No 136/66/EEC. B. Oil seeds 1 . The bonus provided for double zero rape seed in Article 24a of Regulation No 136/66/EEC. 2. The buying-in and consequent transactions carried out by an intervention agency pursuant to Article 26 (1 ) of Regulation No 136/66/EEC. 3 . The aid in respect of harvested and processed oil seeds provided for in Article 27 ( 1 ) of Regulation No 136/66/EEC. 4. The early marketing allowance provided for in Article 27 (2) of Regulation No 136/66/EEC. 5 . The differential amounts provided for in Article 1 of Regulation (EEC) No 1569/72. 6. The aid for linseed provided for in Article 2 of Regulation (EEC) No 569/76. 7. The aid for soya beans provided for in Article 2 of Regulation (EEC) No 1491 /85. 8 . The compensatory aid for sunflower seed and rape seed harvested in Spain provided for in Article 14 of Regulation (EEC) No 475/86. 9 . The special aid for sunflower seed produced and processed in Portugal, provided for in Article 1 of Regulation (EEC) No 1920/87 (valid until 31 December 1990). 10 . Special aid for soya beans produced and processed in Portugal provided for in Article 1 of Regulation (EEC) No 2286/88 (valid until 31 December 1990). 11 . The aid for hemp seed provided for in Article 1 of Regulation (EEC) No 3698/88. C. Provisions common to the oils and fats sector Any derogating measures adopted pursuant to Article 36 of Regulation No 136/66/EEC. IV. PROTEIN PLANTS A. Peas, field beans and sweet lupins 1 . The aid for Community products used in the manufacture of feedingstuffs provided for in Article 3 (1 ) of Regulation (EEC) No 1431 /82. 2. The aid for Community products used for human or animal consumption provided for in Article 3 (2) of Regulation (EEC) No 1431 /82. 3 . The differential amounts provided for in Article 12a of Regulation (EEC) No 2036/82. No L 102/36 Official Journal of the European Communities 14. 4. 89 B. Dried fodder The aid provided for in Article 5 of Regulation (EEC) No 111 7/78 . V. TEXTILE PLANTS AND SILKWORMS A. Flax fibre and hemp 1 . The measures to encourage the use of flax fibres and products obtained therefrom provided for in Article 2 of Regulation (EEC) No 1308/70. 2. The production aid provided for in Article 4 of Regulation (EEC) No 1308/70 . 3 . The private storage aid provided for in Article 5 of Regulation (EEC) No 1308/70. B. Silkworms The aid for silkworm rearing provided for in Article 2 of Regulation (EEC) No 845/72. VI. FRUIT AND VEGETABLES A. Fresh fruit and vegetables 1 . The financial compensation designed to promote the marketing of Community citrus fruit provided for in Articles 6 and 8 of Regulation (EEC) No 2511 /69 . 2. The financial compensation designed to encourage the processing of certain varieties of oranges provided for in Article 3 of Regulation (EEC) No 2601 /69 . 3. The financial compensation granted to producers' organizations provided for in Article 18 of Regulation (EEC) No 1035/72. 4. The compensation to non-member producers referred to in Article 18a of Regulation (EEC) No 1035/72. 5. The buying-in provided for in Articles 19 and 19a of Regulation (EEC) No 1035/72 when the Community market is in a state of crisis. 6. The measures to dispose of products withdrawn from the market provided for in Article 21 (1 ) and (3) of Regulation (EEC) No 1035/72. 7. The compensation granted to farmers pursuant to Article 21 (2) of Regulation (EEC) No 1035/72. 8 . The financial compensation intended to encourage the marketing of products processed from lemons provided for in Regulation (EEC) No 1035/77. 9 . The financial contribution to intervention operations carried out in Spain during the first stage provided for in Article 133 (3) (b) of the 1985 Act of Accession of Spain and Portugal and Article 1 of Regulation (EEC) No 484/86. B. Processed fruit and vegetables 1 . The production aid for tinned pineapple provided for in Article 1 of Regulation (EEC) No 525/77. 2. The production aid for certain products processed from fruit and vegetables harvested in the Community provided for in Article 2 of Regulation (EEC) No 426/86. 3 . The premium granted to processors of tomatoes, provided for by Article 3 (la) of Regulation (EEC) No 426/86. 4. The special measures for sultanas, currants and dried figs provided for in Article 8 (4) of Regulation (EEC) No 426/86 . 5. The storage aid and financial compensation for sultanas, currants and dried figs provided for in Article 8 (5) and (6) of Regulation (EEC) No 426/86. VII. PRODUCTS OF THE WINE-GROWING SECTOR 1 . The aid for the long-term private storage of table wine, grape must, concentrated grape must and recti ­ fied concentrated grape must provided for in Article 32 of Regulation (EEC) No 822/87. 2. The aid for the restorage of table wine provided for in Article 34 of Regulation (EEC) No 822/87. 3 . The aid granted, as well as the portion of the expenditure incurred by the intervention agencies in respect of the distillation operations provided for in Articles 35 and 36 of Regulation (EEC) No 822/87, financed by the EAGGF Guarantee Section. 4. The costs incurred by the measures to dispose of the products of the distillation operations provided for in Articles 35 and 36 taken pursuant to Article 37 of Regulation (EEC) No 822/87. 14. 4. 89 Official Journal of the European Communities No L 102/37 5. Aid granted in respect of the preventive distillation provided for in Article 38 of Regulation (EEC) No 822/87. 6. Aid granted in respect of the compulsory distillation of table wine provided for in Article 39 of Regula ­ tion (EEC) No 822/87. 7. The buying-in of alcohol obtained from distillation as provided for in Article 39 of Regulation (EEC) No 822/87 and the disposal of must taken over by the intervention agency pursuant to Article 40 of Regula ­ tion (EEC) No 822/87. 8 . The support distillation of table wine and any suitable support measure provided for in Article 41 of Regulation (EEC) No 822/87. 9 . The additional measures for long-term storage contract holders provided for in Article 42 of Regulation (EEC) No 822/87. 10 . The aid for concentrated grape must and rectified concentrated grape must used to increase alcoholic strength provided for in Article 45 ( 1 ) of Regulation (EEC) No 822/87. 11 . The aid for concentrated grape must produced in the Community and used in animal feed provided for in Article 45 (4) of Regulation (EEC) No 822/87 (1988/89, 1989/90 and 1990/91 wine years). \ 2. The aid for grape must and concentrated grape must used to produce grape juice, British wines, Irish wines and other similar drinks, provided for in Article 46 of Regulation (EEC) No 822/87. 13 . The proportion of the aid for the use of grape must and concentrated grape must for the preparation of grape juice, intended for the organization of publicity campaigns provided for in Article 46 (4) of Regu ­ lation (EEC) No 822/87. 14. The measures intended to encourage the use of methods other than distillation provided for in Article 48 of Regulation (EEC) No 822/87 (expiry at the end of the 1988/89 wine year). 15. The measures intended to encourage expansion of the markets for table wine provided for in Article 49 of Regulation (EEC) No 822/87. 16. The intervention measures for products other than table wine provided for in Article 51 of Regulation (EEC) No 822/87. 17. The derogating measures applied as a result of natural disasters provided for in Article 78 of Regulation (EEC) No 822/87. 18 . The regulatory amounts granted in trade in certain wine-sector products between the Community of Ten and Spain provided for in Article 123 of the 1985 Act of Accession and in Regulation (EEC) No 480/86. 19 . The regulatory amounts granted in trade in certain wine-sector products between the Community of Ten and Portugal provided for in Article 338 of the 1985 Act of Accession. 20. 90 % of the compensation; paid per hectare of vineyard grubbed up referred to in Article 1 (2) (c) of Regulation (EEC) No 777/85 pursuant to Article 9 (3) of that Regulation (for the 1985/86 to 1987/88 wine years). 21 . The percentage financed by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of the expenditure borne by the Member States pursuant to Regulation (EEC) No 1442/88 (on the granting of permanent abandonment premiums in respect of wine-growing areas) for the 1988/89 to 1995/96 wine years). VIII. RAW TOBACCO 1 . The premium provided for in Articles 3 and 4 of Regulation (EEC) No 727/70. 2. The buying-in and consequent transactions carried out by an intervention agency pursuant to Articles 5, 6 and 7 of Regulation (EEC) No 727/70 . IX. OTHER AGRICULTURAL SECTORS OR PRODUCTS A. Seeds The production aid provided for in Article 3 of Regulation (EEC) No 2358/71 . B. Hops The production aid provided for in Article 12 of Regulation (EEC) No 1696/71 . No L 102/38 Official Journal of the European Communities 14. 4. 89 X. MILK AND MILK PRODUCTS A. Skimmed milk and skimmed-milk powder 1 . The buying-in of skimmed-milk powder and consequent transactions carried out by an intervention agency pursuant to Article 7 ( 1 ) and the first subparagraph of Article 7 (2) of Regulation (EEC) No 804/68. 2. The special measures in respect of skimmed-milk powder provided for in the second subparagraph of Article 7 (2) of Regulation (EEC) No 804/68 . 3 . The private storage aid for skimmed-milk powder provided for in Article 7 (3) of Regulation (EEC) No 804/68 . 4. The aid for skimmed milk and skimmed-milk powder used for feedingstuffs provided for in Article 10 of Regulation (EEC) No 804/68. 5. The aid for skimmed milk produced in the Community and processed into casein or caseinates provided for in Article 11 of Regulation (EEC) No 804/68 . B. Butter and cream 1 . The buying-in of butter and consequent transactions carried out by an intervention agency pursuant to Article d (1 ) and the first subparagraph of Article 6 (3) of Regulation (EEC) No 804/68 . 2. The private storage aid for butter and cream provided for in Article 6 (2) of Regulation (EEC) No 804/68 . 3. The special measures for butter held in public storage provided for in the first sentence of the second subparagraph of Article 6 (3) of Regulation (EEC) No 804/68 . 4. The special measures for the disposal of butter and cream provided for in the second sentence of the second subparagraph of Article 6 (3) of Regulation (EEC) No 804/68 . C. Cheeses 1 . The buying-in of Grana Padano and Parmigiano Reggiano cheeses and consequent transactions carried out by an intervention agency pursuant to Article 8 ( 1 ) and the first subparagraph of Article 8 (2) of Regu ­ lation (EEC) No 804/68 . 2. The special measures for Grana Padano and Parmigiano Reggiano cheeses referred to in the second subparagraph of Article 8 (2) of Regulation (EEC) No 804/68 . 3 . The private storage aid for Grana Padano and Parmigiano Reggiano cheeses provided for in Article 8 (3) of Regulation (EEC) No 804/68 . 4. The intervention measures for long-keeping cheeses provided for in Article 9 of Regulation (EEC) No 804/68 . D. Other measures 1 . The additional levy provided for in Article 5c of Regulation (EEC) No 804/68 . 2 . The measures taken in the framework of Article 7a of Regulation (EEC) No 804/68 . 3 . The measures taken to facilitate the disposal of surpluses of milk products or to avoid new surpluses building up provided for in Article 12 of Regulation (EEC) No 804/68 . 4. The exceptional market support measures provided for in Article 22a of Regulation (EEC) No 804/68 . 5. The Community aid granted for supplying milk products pursuant to Article 26 of Regulation (EEC) No 804/68. 6. The non-marketing premiums for milk and milk products and the premiums for the conversion of dairy herds to meat production provided for in Article 1 of Regulation (EEC) No 1078/77 ('). 7. The co-responsibility levy and the measures to expand the markets in the milk and milk products sectors provided for in Articles 1 and 4 of Regulation (EEC) No 1079/77. 8 . The compensation for the definitive discontinuation of milk production provided for in Article 1 of Regulation (EEC) No 1336/86. 9 . The portion of the amounts referred to in Annex II to Regulation (EEC) No 1336/86 still available, used pursuant to the second and third subparagraphs of Article 2 (5) of that Regulation. 10 . The financing of the action provided for in Article 2 ( 1 ) and in the third paragraph of Article 4 of Regu ­ lation (EEC) No 775/87. 11 . The measures taken pursuant to Article 1 (3) (b) of Regulation (EEC) No 777/87. (') 60 % of EAGGF financing for such premiums is from the Guarantee Section. 14. 4. 89 Official Journal of the European Communities No L 102/39 XI. BEEF/VEAL 1 . The special premium provided for in Article 4a of Regulation (EEC) No 805/68. 2. The private storage aid provided for in Article 5 (1 ) (a) of Regulation (EEC) No 805/68 . 3 . The buying-in and consequent transactions carried out by an intervention agency pursuant to Articles 5, 6 and 7 of Regulation (EEC) No 805/68 . 4. The exceptional market support measures provided for in Article 23 of Regulation (EEC) No 805/68 . 5 . The premiums for maintaining suckler cows provided for in Articles 1 and 3 of Regulation (EEC) No 1357/80 , as last amended by Article 1 of Regulation (EEC) No 573/89. 6 . The aid for the transhumance of sheep and goats in Greece provided for in Article 1 of Regulation (EEC) No 764/85. XII . SHEEPMEAT AND GOATMEAT 1 . The premiums granted for sheepmeat and goatmeat producers to offset loss of income provided for in Article 5 of Regulation (EEC) No 1837/80. 2. The private storage aid provided for in Articles 6 ( 1 ) (a) and 7 (1 ) of Regulation (EEC) No 1837/80 . 3 . The buying-in and consequent transactions carried out by an intervention agency pursuant to Articles 6 ( 1 ) (b) and 7 (2) of Regulation (EEC) No 1837/80 . 4. The variable slaughter premiums for sheep provided for in Article 9 ( 1 ) of Regulation (EEC) No 1837/80 and the equivalent amount referred to in Article 9 (3) of that Regulation . 5. The exceptional market support measures provided for in Article 22 of Regulation (EEC) No 1837/80. 6 . The aid for the transhumance of sheep and goats in Greece provided for in Article 1 of Regulation (EEC) No 764/85. XIII . PIGMEAT 1 . The private storage aid provided for in the first paragraph of Article 3 of Regulation (EEC) No 2759/75. 2. The buying-in and consequent transactions carried out by an intervention agency pursuant to the second indent of the first paragraph of Article 3 and Articles 4, 5, 6 and 20 of Regulation (EEC) No 2759/75. 3 . The private storage aid provided for in Article 20 of Regulation (EEC) No 2759/75. XIV. PROVISIONS COMMON TO SEVERAL SECTORS 1 . The depreciation in the value of agricultural products bought in by the intervention agencies provided for in Article 8 of Regulation (EEC) No 1883/78 . 2. The monetary compensatory amounts levied and granted in trade between Member States pursuant to Regulation (EEC) No 1677/85. 3 . The accession compensatory amounts granted in trade between the Community of Ten and Spain pursuant to Articles 72 and 74 of the 1985 Act of Accession. 4. The accession compensatory amounts granted in trade between the Community of Ten and Portugal pursuant to Articles 240 and 242 of the 1985 Act of Accession. 5 . The financing, provided for in Article 4 of Regulation (EEC) No 3730/87, of expenditure arising from operations applied in conformity with that Regulation (the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community). XV. FISHERY PRODUCTS 1 . The financial compensation granted to producers' organizations provided for in Article 13 of Regulation (EEC) No 3796/81 . 2 . The carryover premiums provided for in Article 14 (1 ) of Regulation (EEC) No 3796/81 . 3 . The storage premiums for Norway lobsters and edible crabs provided for in Article 14a of Regulation (EEC) No 3796/81 . 4 . The standard aid provided for in Article 14b of Regulation (EEC) No 3796/81 . 5 . The private storage aid provided for in Article 16 of Regulation (EEC) No 3796/81 . No L 102/40 Official Journal of the European Communities 14, 4. 89 6. The compensation to Community tuna producer organizations provided for in Article 17a of Regulation (EEC) No 3796/81 . 7. The compensation to Community salmon and lobster producer organizations provided for in Article 18 of Regulation (EEC) No 3796/81 . 8 . The compensation to sardine producer orgnizations provided for in Articles 171 and 358 of the 1985 Act of Accession of Spain and Portugal and Articles 2 and 3 of Regulation (EEC) No 3117/85. XVI. MEASURES TO WHICH THE PROVISIONS OF REGULATION (EEC) No 729/70 HAVE BEEN ADDITIONALLY APPLIED, MUTATIS MUTANDIS The aid for unginned cotton provided for in Article 5 of Regulation (EEC) No 2169/81 . XVII . PROVISIONS NOT SPECIFIC TO THE ABOVE SECTORS The percentage (50 %) financed by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of the expenditure of the Member States within the framework of actions provided for in Article la of Regulation (EEC) No 797/85 (set-aside of arable land) in accordance with the provisions of Article 1 ( 1 ) and (2) of that Regulation.